PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

MICHAEL EARL SEXTON,
Petitioner-Appellant,

v.
                                                                      No. 98-9
JAMES B. FRENCH, Warden, Central
Prison, Raleigh, North Carolina,
Respondent-Appellee.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Raleigh.
Malcolm J. Howard, District Judge.
(CA-97-520-5-HC-H)

Argued: September 23, 1998

Decided: December 23, 1998

Before WILKINSON, Chief Judge, and HAMILTON and
MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by published opinion. Judge Hamilton wrote the opinion, in
which Chief Judge Wilkinson and Judge Motz joined.

_________________________________________________________________

COUNSEL

ARGUED: Irving L. Joyner, Durham, North Carolina, for Appellant.
Valerie Blanche Spalding, Special Deputy Attorney General, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Caro-
lina, for Appellee. ON BRIEF: Tracy Hicks Barley, PILLMON-
DAYE & BARLEY, Durham, North Carolina, for Appellant. Michael
F. Easley, Attorney General of North Carolina, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appel-
lee.

_________________________________________________________________

OPINION

HAMILTON, Circuit Judge:

Following a jury trial in the Superior Court for Wake County,
North Carolina, Michael Earl Sexton was convicted and sentenced to
death for the murder of Kimberly Crews. He now appeals the district
court's denial of his petition for writ of habeas corpus. See 28 U.S.C.
§ 2254.1 We affirm.

I

A

The facts of this case are set forth in detail in the opinion of the
Supreme Court of North Carolina on direct appeal. See State v.
Sexton, 444 S.E.2d 879, 885-91 (N.C. 1994). Accordingly, we need
only summarize them briefly.

Kimberly Crews (Crews) was a child abuse counselor. Her office
was located in the Wake Area Health Education Center, which is part
of the Wake County Medical Center (WCMC) in Raleigh, North Car-
olina.

Shortly before 6:00 p.m. on August 8, 1990, Crews telephoned her
_________________________________________________________________
1 Because Sexton's petition for writ of habeas corpus was filed on July
3, 1997, subsequent to the April 24, 1996 enactment of the Antiterrorism
and Effective Death Penalty Act (AEDPA) of 1996, Pub. L. No. 104-
132, 110 Stat. 1214, amendments to § 2254 effected by § 104 of the
AEDPA govern the resolution of this appeal. See Green v. French, 143
F.3d 865, 868 (4th Cir. 1998). As to the provisions contained in § 107
of the AEDPA, the state does not maintain that it has satisfied the opt-in
requirements of § 107 such that those provisions of the AEDPA apply.

                    2
husband, Alan Crews, who was at home with their daughter. Crews
asked her husband if the family needed anything from the store, and
he replied in the negative. Crews then told her husband that she had
just finished with her last client and was on her way home.

Kaye Johnson, a prenatal educator at WCMC, telephoned her hus-
band at 5:45 p.m. on August 8, 1990, and told him that she needed
to work one more hour. However, when she realized it was raining
heavily, Johnson decided to leave and take her work home. As she left
WCMC, she walked through several parking lots to Parking Lot 4. As
she approached her car, she noticed an open umbrella in good condi-
tion in front of the car. The umbrella was lying upside down with
water in it. When Johnson got into her car, she looked at the car's
clock. It indicated 6:02 p.m.

Robert McCoy, the supervisor of WCMC's laundry, where Sexton
was employed, testified that Sexton was at work when he (McCoy)
arrived at 2:00 p.m. on August 8, 1990. At 3:30 p.m., when the laun-
dry room shift changed, Sexton was missing. McCoy testified that the
next time he saw Sexton was after everybody had punched out. Sex-
ton came running in through the back ramp and was soaking wet.
Sexton said to McCoy, "I got to go. I got to go. I was out there fixing
my young lady's car and that was the only thing I was out there
doing." Sexton left, and his time card indicated that he left at 6:30
p.m.

By 8:00 p.m., Crews had not returned home, and her husband
began to worry. Shortly thereafter, her husband telephoned a friend
with whom his wife often exercised. The friend said that she and
Crews had planned to exercise but changed their minds on account of
the stormy weather. Crews' husband next telephoned 911 and was
advised to call area hospitals. Crews' husband contacted three local
hospitals, but none had admitted Crews. Crews' husband again called
911.

An officer of the Raleigh Police Department arrived and took a
brief statement from Crews' husband. The officer was called away to
a robbery but soon returned. The officer asked about possible routes
used by Crews in driving home from work and then left to begin

                    3
checking those routes. Later, the officer returned and informed
Crews' husband that his wife had not been found.

Shortly after midnight, Ronnie Holloway, a detective from the
Raleigh Police Department, found Crews' minivan on Galahad Street.
The minivan was 200 yards from a WCMC parking deck. As Hol-
loway approached the minivan, he shined his flashlight into the
minivan. At this point, he saw a nude body, later identified as Crews,
in the backseat. According to Holloway, Crews "was lying on her
back side and her arms were down[,] the left hanging toward to [sic]
the floor of the van and the right one was laying[sic] across her body
and the legs were spreaded [sic] open."

Several pieces of physical evidence tied Sexton to Crews' murder.
Johnny Leonard, latent examiner for the City-County Bureau of Iden-
tification, testified that muddy footprints found in the minivan were
made by Sexton's shoes. One of Sexton's footprints was lifted from
Crews' shoe, which was recovered near the front passenger seat. Scott
Worsham, a forensic chemist for the State Bureau of Investigation
(SBI), testified that head hair consistent with Sexton's was found on:
(1) the carpet around the driver's front seat; (2) the carpet around the
passenger's front seat; (3) the driver's seat cushion and seat back; (4)
the minivan's middle seat; (5) the minivan's headlining above the
backseat and over Crews' head; and (6) Crews' chest or shoulder.
Worsham also testified that pubic hair consistent with Sexton's was
found on the rear seat underneath Crews, in combings from Crews'
pubic area, and on Crews' back. SBI Agent John Wayne Bendure tes-
tified that fibers from Sexton's shirt and shorts were found on Crews'
dress, and in tapings from Crews' shoulders, arms, chest, back, abdo-
men, and legs. Bendure also testified that fibers from the seat covers
in the minivan were also found on Sexton's clothes. SBI Agent David
Spittle testified that swabs taken from Crews' mouth showed the pres-
ence of spermatozoa consistent with Sexton's blood type and incon-
sistent with Alan Crews' blood type. Spittle also testified that vaginal
swabs from Crews showed the presence of Sexton's spermatozoa,
which was also found on the seat under her buttocks.

Crews' autopsy, performed by Chief Medical Examiner Dr. John
Butts, revealed that she died as a result of ligature strangulation,
which obstructs the flow of blood to the brain. The autopsy also

                     4
revealed that Crews' body was battered. Crews had facial injuries,
two burn-like ligature marks on her neck, two bruises on the back of
her left hand, a deep bruise on one of her forearms, and scrapes on
both of her knees and on her right elbow.

Crime scene investigators found Crews' keys, employee parking
lot entry card, health club membership card, and other personal items
in a water-filled ditch on Old Bunch Road. Crews' pocketbook, port-
folio containing books, and her pantyhose were found beside the same
road. Nearby, crime scene investigators recovered Crews' umbrella
and her checkbook, which was propped against a tree. 2 Sexton
assisted the crime scene investigators in recovering many of these
items.

The state also introduced evidence that at 6:50 p.m. on the evening
of Crews' murder someone withdrew $100 from Crews' checking
account by way of an automatic teller machine (ATM) at the Centura
Shopping Center on Poole Road in Raleigh. The Centura Shopping
Center is approximately two miles from WCMC. Leon Turner testi-
fied that he saw Sexton at the Centura Shopping Center ATM at 6:40
p.m.

The state also introduced evidence that at 7:30 p.m. there was a
withdrawal request for $200 from Crews' savings account. This
request, made from an ATM at the Triangle East Shopping Center in
Zebulon, was denied because it exceeded the daily withdrawal limit.
In his confession, which was played to the jury, Sexton stated that
Crews saw him trying to start his girlfriend's car 3 and offered to give
him a ride to the security office at the front of the WCMC. Sexton
stated that he asked Crews to drive him to Galahad Street because his
_________________________________________________________________
2 At trial, Kaye Johnson testified that the umbrella she saw in front of
her car on the night of Crews' murder looked like the one recovered by
the crime scene investigators.
3 Sexton's girlfriend, Angela Perry, testified that Sexton lived with her
and her daughter in Plummer's Trailer Park near Old Bunch Road in
Zebulon. Perry testified that on August 8, 1990, Sexton drove her car to
work. Perry also testified that her car was difficult to start so a screw-
driver was kept in the car and was used under the hood when starting the
car.

                    5
cousin's car was there and he could use his cousin's jumper cables to
start Perry's car. Sexton also stated that he asked Crews if she wanted
to go to the back of the minivan and that, in response, Crews got up
and went to the back without saying anything. Sexton said he asked
Crews to take off her clothes and she did so. Sexton stated that Crews
changed her mind about having sex with him and that he wrapped her
pantyhose around her neck and tightened them because she was
attempting to scream and get out of the minivan. Sexton further stated
that when he left the minivan he thought Crews had passed out and
would later wake up. Sexton also denied having sex with Crews.

Sexton's trial testimony was consistent with his confession, except
that in his trial testimony Sexton admitted having sex with Crews.
Sexton testified the encounter was consensual.

B

On September 10, 1990, a Wake County grand jury indicted Sexton
for first-degree murder, first-degree rape, first-degree sexual offense,
first-degree kidnapping, and robbery. At his jury trial, Sexton was
represented by Thomas Manning and Duncan McMillan. At the con-
clusion of the trial, Sexton was convicted of all the charges contained
in the indictment. In the bifurcated proceeding, the trial court submit-
ted four aggravating circumstances to the jury: (1) the murder was
committed for the purpose of avoiding or preventing a lawful arrest,
see N.C. Gen. Stat. § 15A-2000(e)(4); (2) the murder was committed
while Sexton was engaged in the commission of a robbery, rape, first-
degree sexual offense, or kidnapping, see N.C. Gen. Stat. § 15A-
2000(e)(5); (3) the murder was committed for pecuniary gain, see
N.C. Gen. Stat. § 15A-2000(e)(6); and (4) the murder was especially
heinous, atrocious, or cruel, see N.C. Gen. Stat. § 15A-2000(e)(9).
The jury found the existence of only three of these aggravating cir-
cumstances, declining to find the (e)(6) aggravating circumstance.
The jury found beyond a reasonable doubt that the aggravating cir-
cumstances outweighed the mitigating circumstances 4 and recom-
_________________________________________________________________
4 The trial court submitted thirty-two mitigating circumstances and the
jury found the existence of the following eighteen: (1) while in prison
Sexton maintained meaningful relationships with those close to him; (2)

                    6
mended that Sexton be sentenced to death. The trial court sentenced
Sexton in accordance with the jury's recommendation. 5

On direct appeal, the North Carolina Supreme Court affirmed Sex-
ton's convictions and sentences. See State v. Sexton, 444 S.E.2d at
913. On November 14, 1994, the United States Supreme Court denied
_________________________________________________________________
the meaningful relationships provided Sexton with guidance and positive
support; (3) while in prison, Sexton sought to help and advise others; (4)
during Sexton's formative years, his mother suffered from alcoholism;
(5) Sexton's mother was of limited intelligence and mentally unable to
provide for and relate to him in a normal mother-child relationship and
abandoned him and his siblings at a young age; (6) because of her prob-
lems and limitations, Sexton's mother was unable to provide normal or
adequate guidance to Sexton as a child; (7) after she was found to be
unfit to care for her children, Sexton's mother abandoned him and his
siblings; (8) as a young child and adolescent, Sexton was deprived of the
family nurturing necessary and essential for proper and normal develop-
ment and growth; (9) Sexton is an adult child of a parent who abused
alcohol; (10) since Sexton's father died in an automobile accident when
Sexton was five years old, Sexton was unable to have a parental relation-
ship with or receive significant guidance from his father; (11) during his
formative years, Sexton and his siblings were subjected to physical and
emotional abuse by his mother and others who occasionally befriended
her; (12) during his formative years, Sexton was subjected to physical
abuse by his surrogate father; (13) Sexton's mental and emotional distur-
bances were caused in part by the emotional instability of his family
members during his early developmental stages; (14) after the Depart-
ment of Social Services (DSS) had to intervene to protect him and his
siblings, Sexton lived in a series of residences, including an orphanage
and a foster home; (15) from age thirteen, Sexton was separated periodi-
cally from his brother and sister, on account of their status as DSS wards,
and this caused Sexton much concern; (16) during his formative years,
Sexton's mental and emotional disturbances were caused in whole or in
part by the instability of his family; (17) Sexton's life has great value to
him, his family, and friends; and (18) Sexton could adjust well to the
structured environment of life in prison.
5 In addition, the trial court imposed life sentences on the first-degree
rape and first-degree sexual offense convictions, a forty-year sentence for
the first-degree kidnapping conviction, and a ten-year sentence for the
robbery conviction.

                   7
Sexton's petition for writ of certiorari. See Sexton v. North Carolina,
513 U.S. 1006 (1994).

On September 15, 1995, Sexton filed a motion for appropriate
relief (MAR) in Wake County Superior Court. The MAR contained
nineteen claims.6 On January 9, 1996, Sexton filed an amended MAR
_________________________________________________________________
6 The nineteen claims were: (1) Sexton's Fourth and Fifth Amendment
rights were violated when Raleigh police officers interrogated him with-
out first giving him warnings pursuant to Miranda v. Arizona, 384 U.S.
436 (1966); (2) Raleigh police officers and the SBI withheld exculpatory
evidence in violation of Sexton's Sixth and Fourteenth Amendment
rights by failing to provide information about hair strands found in
Crews' pantyhose; (3) North Carolina's death penalty statute is unconsti-
tutional because the death penalty is applied in a freakish and arbitrary
manner; (4) Sexton's trial counsel failed to question jurors about their
racial bias; (5) the state presented potentially exculpatory evidence at
trial which had not previously been disclosed and Sexton's trial counsel
failed to seek a continuance to test this newly discovered evidence or
seek sanctions against the state; (6) the trial court committed prejudicial
error when it prevented Sexton's trial counsel from questioning a chemist
about whether another person may have been in the minivan the night
Crews was murdered; (7) Sexton's trial counsel failed to vigorously chal-
lenge the testing and significance of hair samples and semen stains,
including subjecting such evidence to DNA testing; (8) Sexton's trial
counsel forced him to testify against his will even though the state
already had introduced into evidence an illegally obtained admission
against interest; (9) the state was permitted to question Sexton, without
objection, regarding two uncounseled guilty pleas for assault on a
female; (10) the trial court erred by denying Sexton's motions to dismiss
the charges of first-degree rape, first-degree sexual offense, robbery, and
kidnapping; (11) the trial court erred by not requiring the state to elect
whether to submit the charge of first-degree murder or felony murder to
the jury; (12) African-Americans were systematically excluded from
selection as members of the jury; (13) the jury erred in finding three
aggravating circumstances; (14) the trial court gave misleading instruc-
tions as to the aggravating circumstances; (15) evidence submitted dur-
ing the sentencing phase of the trial was insufficient to support the jury's
sentencing recommendation; (16) the trial court erred when it presented
the first-degree murder conviction to the jury for sentencing purposes;
(17) the jury erred by failing to find four mitigating factors; (18) Sex-
ton's trial counsel inaccurately portrayed him at sentencing; and (19)
Sexton's trial counsel were ineffective in preparing and trying his case.

                    8
(AMAR), which essentially added a claim of ineffective assistance of
appellate counsel to the nineteen claims alleged in the MAR filed on
September 15, 1995.

On February 22, 1996, the state habeas court found that claims (1),
(2), (3), (10), (11), (12), (13), (14), (15), (16), and (17) were proce-
durally barred, finding some of the claims barred because they were
decided on direct appeal, see N.C. Gen. Stat. § 15A-1419(a)(2) (pro-
viding that a state habeas court may deny a MAR if the "ground or
issue underlying the motion was previously determined on the merits
upon an appeal from the judgment . . . ."), and others procedurally
barred because they could have been raised on direct appeal but were
not, see N.C. Gen. Stat. § 15A-1419(a)(3) (providing that a state
habeas court may deny a MAR if "[u]pon a previous appeal the defen-
dant was in a position to adequately raise the ground or issue underly-
ing the present motion but did not do so.").

On March 22, 1996, the state habeas court dismissed claims (5),
(6), (7), and (9) on the merits. The state habeas court also found that
Sexton's ineffective assistance of appellate counsel claim was proce-
durally barred and, in any event, without merit.

On September 9, 1996, the state habeas court held a hearing on
Sexton's four remaining claims: claim (4), relating to trial counsels'
failure to question jurors about their racial bias; claim (8), relating to
Sexton's claim that his trial counsel forced him to testify without his
consent; claim (18), relating to trial counsels' portrayal of Sexton at
sentencing; and claim (19), relating to Sexton's claim that his trial
counsel were ineffective in the preparation and trial of his case. On
October 15, 1996, the state habeas court denied these remaining
claims on the merits.

On July 3, 1997, Sexton filed a petition for writ of habeas corpus
in the United States District Court for the Eastern District of North
Carolina. The petition contained claims (1) through (19) of the MAR
and six additional claims.7 On February 25, 1998, the district court
_________________________________________________________________
7 The six additional claims were: claim (20), alleging that the state
habeas court erred in denying Sexton's motion to amend his AMAR to

                     9
dismissed Sexton's petition. On March 27, 1998, Sexton filed a notice
of appeal and an application for a certificate of appealability in the
district court. On April 9, 1998, the district court granted Sexton a
certificate of appealability.

II

The AEDPA provides, in relevant part, that

          [a]n application for a writ of habeas corpus on behalf of a
          person in custody pursuant to the judgment of a State court
          shall not be granted with respect to any claim that was adju-
          dicated on the merits in State court proceedings unless the
          adjudication of the claim--

          (1) resulted in a decision that was contrary to, or
          involved an unreasonable application of, clearly
          established Federal law, as determined by the
          Supreme Court of the United States; or

          (2) resulted in a decision that was based on an
          unreasonable determination of the facts in light of
          the evidence presented in the State court proceed-
          ing.

28 U.S.C. § 2254(d). A state court decision is"contrary to, or
involves an unreasonable application of, clearly established Federal
_________________________________________________________________

include a claim of juror misconduct; claim (21), alleging that the state
habeas court's dismissal of Sexton's claims denied him due process;
claim (22), alleging that the trial court erred by denying Sexton's Batson
v. Kentucky, 476 U.S. 79 (1986), challenges; claim (23), alleging that the
state improperly introduced rebuttal evidence of Crews' character and
reputation at trial; claim (24), alleging that the prosecutor made a
"grossly improper" closing argument; and claim (25), alleging that the
trial court erred when it submitted the "heinous, atrocious, or cruel"
aggravating circumstance to the jury and erred when it failed to submit
the "no significant history of prior criminal activity" mitigating circum-
stance to the jury.

                    10
law, as determined by the Supreme Court of the United States" if: (1)
the state court decision is in "square conflict" with Supreme Court
precedent which is controlling as to law and fact; or (2) if no such
controlling decision exists, "the state court's resolution of a question
of pure law rests upon an objectively unreasonable derivation of legal
principles from the relevant supreme court precedents, or if its deci-
sion rests upon an objectively unreasonable application of established
principles to new facts." Green, 143 F.3d at 870. "In other words,
habeas relief is authorized only when the state courts have decided the
question by interpreting or applying the relevant precedent in a man-
ner that reasonable jurists would all agree is unreasonable." Id.

III

Sexton's most salient argument on appeal is that his trial counsel
were constitutionally ineffective because they forced him to testify at
trial. According to Sexton, he was never apprised of his right to waive
his right to testify and, given the choice, he would not have testified
at trial.

In Rock v. Arkansas, 483 U.S. 44 (1987), the Supreme Court held
that a defendant's right to testify at his criminal trial, although not
found in the text of the Constitution, "has sources in several provi-
sions of the Constitution." Id. at 51. The Court first looked to the Due
Process Clause of the Fourteenth Amendment, noting that "the right
to be heard, which is so essential to due process in an adversary sys-
tem of adjudication, [can] be vindicated only by affording a defendant
an opportunity to testify before the factfinder." Id. at 51 n.8. The
Court next looked to the Compulsory Process Clause of the Sixth
Amendment, noting that "[l]ogically included in the accused's right
to call witnesses whose testimony is material and favorable to his
defense . . . is a right to testify himself, should he decide it is in his
favor to do so." Id. at 52 (citation and internal quotation marks omit-
ted). Moreover, the Court recognized that under Faretta v. California,
422 U.S. 806 (1975), the Sixth Amendment includes the right of self-
representation, and that "[a] defendant's opportunity to conduct his
own defense by calling witnesses is incomplete if he may not present
himself as a witness." Rock, 483 U.S. at 52. Finally, the Court looked
to the Fifth Amendment's guarantee against compelled testimony and

                     11
found that the right to testify was "a necessary corollary" to that pro-
vision. Id.

Having found the existence of a constitutional right to testify on
one's behalf in Rock, the Court has since never resolved the question
of whether the right to testify is "personal" and, therefore, can only
be waived by the defendant. However, every circuit that has
addressed the issue has held that the right to testify is personal and
must be waived by the defendant. See Brown v. Artuz, 124 F.3d 73,
77-78 (2d Cir. 1997), cert. denied, 118 S. Ct. 1077 (1998); United
States v. Ortiz, 82 F.3d 1066, 1070 (D.C. Cir. 1996); United States v.
Pennycooke, 65 F.3d 9, 10-13 (3d Cir. 1995); Jordan v. Hargett, 34
F.3d 310, 312 (5th Cir. 1994), vacated on other grounds, 53 F.3d 94
(5th Cir. 1995) (en banc); United States v. Joelson, 7 F.3d 174, 177
(9th Cir. 1993); United States v. Teague, 953 F.2d 1528, 1532 (11th
Cir. 1992) (en banc); United States v. McMeans, 927 F.2d 162, 163
(4th Cir. 1991); Rogers-Bey v. Lane, 896 F.2d 279, 283 (7th Cir.
1990); United States v. Bernloehr, 833 F.2d 749, 751 (8th Cir. 1987);
see also Lema v. United States, 987 F.2d 48, 52 (1st Cir. 1993)
(assuming without deciding that right to testify may not be waived by
counsel).

The next question that arises is who should bear the burden of
ensuring that the defendant is informed of the nature and existence of
the right to testify and that any decision to waive this right be know-
ingly and intelligently made. Some courts, including this one, perhaps
unwisely, have concluded that the trial court does not have a sua
sponte duty to conduct a colloquy with the defendant at trial to deter-
mine whether the defendant has knowingly and intelligently waived
the right to testify. See Pennycooke, 65 F.3d at 11; United States v.
Brimberry, 961 F.2d 1286, 1289-90 (7th Cir. 1992); Teague, 953 F.2d
at 1533 n.8; McMeans, 927 F.2d at 163; United States v. Edwards,
897 F.2d 445, 447 (9th Cir. 1990); Siciliano v. Vose, 834 F.2d 29, 30
(1st Cir. 1987); Bernloehr, 833 F.2d at 752; United States v. Janoe,
720 F.2d 1156, 1161 (10th Cir. 1983). In finding no duty on the trial
court, these courts have focused on avoiding interference with the
attorney-client relationship and defense strategy, see, e.g.,
Pennycooke, 65 F.3d at 11; Teague, 953 F.2d at 1533 n.8; Underwood
v. Clark, 939 F.2d 473, 476 (7th Cir. 1991); thus, trial counsel, not
the court, has the primary responsibility for advising the defendant of

                     12
his right to testify and for explaining the tactical implications of doing
so or not. See, e.g., Teague, 953 F.2d at 1533-34; United States v.
Campione, 942 F.2d 429, 439 (7th Cir. 1991). Other courts have
expressed concerns about a per se rule requiring a trial court to advise
a defendant about his right to testify because such a rule would tend
to suggest that the trial court had an opinion on what the defendant
should do, potentially disrupting trial strategy, see, e.g., Pennycooke,
65 F.3d at 11; Siciliano, 834 F.2d at 30, and would cause delay, see
Underwood, 939 F.2d at 476.8

Because the burden of ensuring that a criminal defendant is
informed of the nature and existence of the right to testify rests upon
trial counsel, the burden shouldered by trial counsel is a component
of effective assistance of counsel. See Brown , 124 F.2d at 79. Conse-
quently, a criminal defendant's claim that his trial counsel was consti-
tutionally ineffective because trial counsel failed to inform him of his
right to testify or because trial counsel forced him to testify must sat-
isfy the two-prong test established in Strickland v. Washington, 466
U.S. 668 (1984). See Brown, 124 F.2d at 79.

In order to succeed on a claim of ineffective assistance of counsel,
a defendant must show: (1) that his counsel's performance fell below
an objective standard of reasonableness; and (2) that counsel's defi-
cient performance was prejudicial. See id. at 687-88. Under the first
prong of Strickland, a defendant must demonstrate that counsel's per-
formance fell below an objective standard of reasonableness under
"prevailing professional norms." Id. at 688. In evaluating counsel's
performance, we must "indulge a strong presumption that counsel's
_________________________________________________________________

8 Several circuit courts have ruled that although the trial court generally
is not required "to advise the defendant of the right to testify or to obtain
an on-the-record waiver of such right," Pennycooke, 65 F.3d at 13, "judi-
cial interjection through a direct colloquy with the defendant may be
required" in "exceptional, narrowly defined circumstances," id. at 12, for
instance, where the trial court has reason to believe that defense counsel
is frustrating the defendant's desire to testify, id. at 13, where the defen-
dant has expressed his desire to testify to the court, see Ortega v.
O'Leary, 843 F.2d 258, 261 (7th Cir. 1988), or where "there appears to
be no rational explanation for the decision" not to testify, Ortiz, 82 F.3d
at 1071.

                     13
conduct falls within the wide range of reasonable professional assis-
tance." Id. at 689. Further, we must not engage in hindsight; rather,
we must evaluate the reasonableness of counsel's performance within
the context of the circumstances at the time of the alleged errors. Id.
at 690. To satisfy the second prong of Strickland, a defendant must
demonstrate that there is a "reasonable probability that, but for coun-
sel's unprofessional errors, the result of the proceeding would have
been different." Id. at 694. "A reasonable probability is a probability
sufficient to undermine confidence in the outcome." Id. However, we
cannot grant relief solely because the outcome would have been dif-
ferent absent counsel's deficient performance. See Lockhart v.
Fretwell, 506 U.S. 364, 369-70 (1993). Instead, we can only grant
relief under the second prong of Strickland if the "result of the pro-
ceeding was fundamentally unfair or unreliable." Id. at 369.

On state habeas, in rejecting Sexton's claims that he was not
apprised of his right to waive his right to testify and that he was
forced to testify, the state habeas court made the following findings
of fact:

          Defendant's account of the case was that there had been a
          voluntary or consensual sexual encounter between himself
          and Ms. Crews, and that following the encounter a dispute
          arose which led to his strangling Ms. Crews. Therefore,
          McMillan and the lead defense attorney, Thomas Manning,
          developed a defense for the guilt/innocence phase of the
          trial which would, if believed, support a conviction of an
          offense less than first degree murder. . . .

          McMillan's considerations with regard to defendant's testi-
          fying were related in large part to the statement defendant
          had made to the police. The statement suggested that the
          sexual encounter had been consensual, but from a trial
          standpoint, assuming that the statement would be admissi-
          ble, defendant's account of events had to be more fully
          developed and explained if defendant was to have any
          chance at all of a conviction of an offense less than first
          degree murder. Defendant was the only person who could
          do that. In the factual context of this case, the consent
          defense could only be pursued through defendant's own tes-

                    14
timony. There was no other defense possible in light of
defendant's statement to the police. The issue was therefore
discussed; and defendant was brought into the courtroom on
more than one occasion for practice sessions so he could be
acclimated and familiarized with the procedure of testifying.

Defendant did not express any reluctance or resistance to
testifying. McMillan and Manning talked with defendant
about the necessity of his testifying, and explained that the
only chance for defendant's account of events to be believed
would have to be based on his testimony. McMillan felt at
the time that defendant understood that his account was nec-
essary to explain the circumstances in such a fashion that his
acts would not constitute first degree murder. After the prac-
tice sessions, McMillan did not feel that defendant had done
so badly that the attorneys should advise him not to take the
stand. . . .

Manning confirmed that he and McMillan had discussed the
matter of the necessity of testifying with defendant. . . .
Manning explained to defendant that the only chance of
acquittal on first degree murder was to produce evidence of
consent and to explain the escalation of the physical contact
that had taken place in Ms. Crews' van.

The first time Manning saw defendant, defendant gave him
his version of events, and this was the same version to
which he testified at trial. Manning had already determined
that the taped confession to police would be admissible at
trial, since defendant had waived his rights in a valid man-
ner and without coercion told the police the truth as he knew
it. The attorneys decided therefore to try for voluntary man-
slaughter and hoped for a verdict of second degree murder
....

Defendant did not indicate any reluctance to testify: Man-
ning thought that defendant was always afraid to testify; . . .
but he never told either of the attorneys that he did not want
to testify. Although Manning was aware of defendant's limi-
tations, Manning did not feel that the attorneys were over-

          15
          bearing defendant's will as to testifying. Manning never got
          the feeling that defendant did not want to testify.

          Because of defendant's apprehension, the attorneys had him
          brought into the courtroom for rehearsals, so that they could
          help him. There was one long session and one shorter one.
          They discussed strategy for testifying with defendant and
          then practiced direct and cross-examination. . . . The attor-
          neys . . . felt that defendant's sincerity would become appar-
          ent to the jury as he testified. Manning believed this as a
          tactical and strategic matter.

While Sexton's claim that he was forced to testify has a hollow
ring in light of the state habeas court's findings that he did not express
any reluctance or resistance to testifying and that his trial counsel
explained, and he understood, that he needed to testify if his account
of the encounter was going to be accepted by the jury, his allegation
that he was never apprised of his right to waive his right to testify or
that the decision to testify ultimately rested with him has some sup-
port. The state court record does not indicate that Sexton was apprised
of his right to waive his right to testify or that the decision to testify
was his. However, we need not decide whether Sexton's allegations
that his trial counsel never advised him of his right to waive his right
to testify and that the decision to testify was his satisfy Strickland's
performance prong because, even assuming they do, Sexton cannot
establish prejudice under Strickland.

To satisfy Strickland's prejudice prong, Sexton has to show that the
result of his trial was "fundamentally unfair or unreliable." Lockhart,
506 U.S. at 369. Sexton cannot meet this burden because his testi-
mony at trial only helped his case, as it was consistent with his con-
fession that was previously admitted into evidence. Sexton claims that
the result of his trial is unreliable because his trial strategy differed
substantially from trial counsels' strategy. According to Sexton, he
would have successfully moved to suppress his confession and would
have decided not to testify, leaving the state to depend on the strength
of its remaining case. However, even if Sexton's confession and trial
testimony were not admitted, the result of the proceeding is not funda-
mentally unfair or unreliable.

                     16
Absent Sexton's confession and trial testimony, the state's evi-
dence demonstrated that Sexton's footprint was lifted from Crews'
shoe and head hair consistent with Sexton's was found on: (1) the car-
pet around the driver's front seat; (2) the carpet around the passen-
ger's front seat; (3) the driver's seat cushion and seat back; (4) the
minivan's middle seat; (5) the minivan's headlining above the back-
seat and over Crews' head; and (6) Crews' chest or shoulder. Pubic
hair consistent with Sexton's was found on the rear seat underneath
Crews, in combings from Crews' pubic area, and on Crews' back.
Further, fibers from Sexton's shirt and shorts were found on Crews'
dress, and in tapings from Crews' shoulders, arms, chest, back, abdo-
men, and legs. Fibers from the seat covers in the minivan were also
found on Sexton's clothes. Swabs taken from Crews' mouth showed
the presence of spermatozoa consistent with Sexton's blood type.
Vaginal swabs from Crews showed the presence of Sexton's sperma-
tozoa, which was also found on the seat under her buttocks.

Moreover, the encounter was obviously nonconsensual. Crews'
autopsy revealed that she died as a result of ligature strangulation.
The autopsy also revealed that Crews' body was severely battered;
Crews had facial injuries, two burn-like ligature marks on her neck,
two bruises on the back of her left hand, a deep bruise on one of her
forearms, and scrapes on both of her knees and on her right elbow.

Furthermore, crime scene investigators found Crews' keys,
employee parking lot entry card, health club membership card, and
other personal items in a water-filled ditch on a road near the trailer
park where Sexton lived. Crews' pocketbook, portfolio containing
books, and her pantyhose were found beside the same road. Nearby,
crime scene investigators recovered Crews' umbrella, which, based
on the testimony of Kaye Johnson, Sexton retrieved after he abducted
Crews.

Finally, the state also introduced evidence that Sexton withdrew
$100 from Crews' checking account by way of an ATM at the Cen-
tura Shopping Center at 6:50 p.m. on August 8, 1990. Leon Turner
testified that he saw Sexton at the Centura Shopping Center ATM ten
minutes before the withdrawal.

In summary, the admission of Sexton's confession and testimony
at trial in no way rendered the result of Sexton's trial unreliable. Cf.

                     17
Cooper v. Taylor, 103 F.3d 366, 370 (4th Cir. 1996) (en banc) (hold-
ing that admission of a defendant's lengthy, detailed, and tape-
recorded confession, which was recognized as determinative of the
verdict by the trial court and provided most of the basis of the prose-
cutor's closing argument, did not have a substantial and injurious
effect or influence in determining the jury's verdict in light of two
short and poorly recollected prior confessions and certain circumstan-
tial evidence), cert. denied, 118 S. Ct. 83 (1997). In fact, in our view,
the admission of Sexton's confession and testimony at trial served to
help his case. The only plausible defense for Sexton, in view of the
overwhelming evidence that Sexton kidnapped, raped, murdered, and
robbed Crews was a defense based on consent. The consent defense
was fully developed at trial, but the jury simply rejected it. Without
such a defense, Sexton's fate was a foregone conclusion. In short,
Sexton has failed to demonstrate that the result of his trial was funda-
mentally unfair or unreliable and, therefore, has failed to prove that
the state court's application of Strickland was unreasonable.

IV

Sexton raises several other claims of ineffective assistance of coun-
sel. We shall address each of these arguments in turn.

A

First, Sexton claims that his trial counsel were constitutionally inef-
fective because they failed to secure his consent not to challenge the
admissibility of his confession.9 This argument is without merit.
_________________________________________________________________
9 Notably, Sexton does not contend that his trial counsels' decision not
to move to suppress his confession was an unsound trial strategy; rather,
he challenges his trial counsels' decision not to move to suppress his
confession on the basis that it was done without his consent and, given
the choice, he would have challenged the admissibility of the confession.
Nevertheless, we note that trial counsels' decision not to challenge the
admissibility of Sexton's confession was manifestly a reasonable one. As
the North Carolina Supreme Court explained on direct appeal:

          In the instant case, defendant's defense to the charges of kidnap-
          ping, rape, and sexual offense was consent. The statement to

                     18
There are essentially two categories of decisions made by a crimi-
nal defendant's trial counsel: those decisions, deemed "personal," that
must be made with the defendant's consent and those that may be
made without the defendant's consent. See Brown , 124 F.3d at 77.
Decisions that may be made without the defendant's consent "primar-
ily involve trial strategy and tactics," such as"what evidence should
be introduced, what stipulations should be made, what objections
should be raised, and what pre-trial motions should be filed." Teague,
953 F.2d at 1531. The decisions that must be made with the defen-
dant's consent include the decision to enter a guilty plea, see Boykin
v. Alabama, 395 U.S. 238, 242-44 (1969), the decision to waive a jury
trial, see Adams v. United States ex rel. McCann , 317 U.S. 269, 275
(1942), the decision to pursue an appeal, see Fay v. Noia, 372 U.S.
391, 438-40 (1963), and, as noted in Part III of this opinion, the deci-
sion to testify at trial.
_________________________________________________________________

         Detective Howard, if believed, tended to bolster defendant's trial
         testimony that the victim found him attractive, consented to
         accompany and have sex with him, and later changed her mind.
         The defense of consent tended further to defeat a conviction of
         murder on the basis of felony murder.

         In addition, defendant's defense to the charge of first-degree
         murder was lack of specific intent to kill formed after premedita-
         tion and deliberation. The statement to Detective Howard tended
         to bolster defendant's trial testimony that after the victim
         changed her mind, everything happened very fast; he thought the
         victim was alive when he left her; and on the next day he was
         shocked to find out she was dead. At trial defendant explained
         that after he learned of the victim's death, he knew he was in
         trouble. Fearing he would get into more trouble, he did not tell
         Howard about having consensual sex with her.

         Defendant's credibility was an essential element of his defenses.
         Evidence that prior to trial he made a statement consistent with
         the defenses raised at trial tended to bolster his credibility, and,
         consequently, his defenses. Defendant also gained advantage
         from having his explanation of the events put before the jury
         during State's case in chief.

State v. Sexton, 444 S.E.2d at 895-96.

                    19
The decision whether to file a pre-trial motion to suppress a confes-
sion is a classic tactical decision. Trial counsel has superior experi-
ence with the criminal process and detailed, objective knowledge of
the strengths and weaknesses of the defendant's case. Trial counsel
also is in a far better position to assess the meritoriousness of a pre-
trial motion to suppress a confession. We hold that trial counsels'
decision not to file a pre-trial motion to suppress Sexton's confession
was binding on Sexton and, therefore, trial counsel were not constitu-
tionally ineffective for allegedly failing to secure Sexton's consent.
Accordingly, the state court's application of Strickland to this claim
was not unreasonable.

B

Next, Sexton contends that his trial counsel were constitutionally
ineffective because they failed to apprise him of his right to person-
ally participate in voir dire, failed to secure his consent not to raise
the issue of racial bias during voir dire, and failed to raise the issue
of racial bias on voir dire. These arguments are without merit.

First, there is no support for Sexton's argument that he was not
apprised of his right to personally participate in voir dire. On state
habeas, the state habeas court made a specific finding that "[a]t the
conclusion of questioning of each juror, the attorneys consulted with
the defendant as to whether to accept or challenge the juror." Further,
the transcript of the hearing on state habeas demonstrates that trial
counsel discussed areas of inquiry for the jurors with Sexton and that
at the conclusion of questioning of each juror they made a decision
with Sexton's input as to whether to challenge or pass that juror. As
one of Sexton's trial counsel noted during his testimony on state
habeas:

          During jury selection, we asked [Sexton] to focus on the
          people we were talking to, because we were going to be ask-
          ing his opinions about what he thought about their
          responses, and in that process any input from either counsel
          or defendant about what their gut feeling is about a particu-
          lar juror is important. And we certainly consulted with him,
          in every decision we made he was a part of.

                     20
Second, Sexton claims that his trial counsel were constitutionally
ineffective because they failed to secure his consent not to raise the
issue of racial bias during voir dire. Although the Supreme Court held
in Turner v. Murray, 476 U.S. 28 (1986), that "a capital defendant
accused of an interracial capital crime is entitled to have prospective
jurors informed of the race of the victim and questioned on the issue
of racial bias," id. at 36-37, the Court noted that a defendant may not
complain about the failure to question prospective jurors on racial
bias unless he has specifically requested such an inquiry. See id. The
Court made clear that the decision to question prospective jurors
about racial bias is best left in the hands of trial counsel. See id.; see
also Spencer v. Murray, 18 F.3d 229, 234 n.6 (4th Cir. 1994). In light
of Turner, we believe that Sexton's trial counsels' decision not to
question prospective jurors about racial bias was binding on Sexton
and, therefore, trial counsel were not constitutionally ineffective for
allegedly failing to secure Sexton's consent.

Third, there is no merit to Sexton's argument that his trial counsel
were constitutionally ineffective because they failed to raise the issue
of racial bias on voir dire. On state habeas, in rejecting this claim, the
state court made the following findings of fact:

          McMillan and Manning discussed with defendant the fact
          that there was a racial factor involved in the case insofar as
          defendant is black and Ms. Crews was white. . . . McMillan
          did not consider the murder to be a racial killing per se. . . .

          McMillan did not develop any strategy particular to this
          case in dealing with the racial factor during jury voir dire.
          He did what he does in any case: he tried to get an idea of
          what a particular juror's views might be toward such a fac-
          tor. . . . At the conclusion of questioning of each juror, the
          attorneys consulted with defendant as to whether to accept
          or challenge the juror. Defendant participated in these dis-
          cussions. He never asked the attorneys to question the jurors
          about any racial animosities they might have been harbor-
          ing. . . .

          McMillan did not notice any overt indications of racial atti-
          tudes in the jurors selected for the panel. McMillan did not

                     21
          ask specific questions of the jurors about racial attitudes
          since he did not wish to irritate them. McMillan normally
          does not ask questions of jurors about their racial attitudes,
          and particularly in this case since such questioning creates
          a great risk of polarizing them, especially when voir dire
          proceeds in group fashion. . . .

          The racial sensitivity of the case was a factor in Manning's
          thinking about defendant's defense; but Manning did not
          significantly dwell upon it. Because of defendant's account
          of a consensual sexual encounter, Manning did not view the
          case as particularly racially charged. In Manning's judg-
          ment, the facts of the case would control the outcome, not
          race. The racial difference between defendant and Ms.
          Crews would not be a factor if the jury accepted defendant's
          version of events. Manning felt that if the defense could get
          one or more black jurors on the panel, then any racial prob-
          lem that might arise would be controlled by those jurors. . . .

          There was one black juror on the chosen panel. Manning
          had discussed with defendant in general terms what sort of
          juror they hoped for. Manning did not ask direct questions
          of the jurors about racial attitudes since in his judgment, the
          facts of the case and the way the attorneys planned to pre-
          sent the case did not make race a material issue . .. . Defen-
          dant took part in all of the decisions on whether to pass or
          strike a juror.

As noted above in the state habeas court's findings, Sexton's trial
counsel considered the issue of racial bias and decided that under the
facts of the case, the case was not particularly racially charged, espe-
cially because Sexton maintained his encounter with Crews as con-
sensual. Sexton's trial counsel made a tactical decision not to irritate
or polarize prospective members of the jury. Obviously, this tactical
decision made by Sexton's trial counsel cannot be second-guessed by
this court and, therefore, Sexton's trial counsel were not constitution-
ally ineffective for failing to question prospective jurors about racial
bias on voir dire. See Spencer, 18 F.3d at 234.

In summary, the state court's application of Strickland to Sexton's
claims that his trial counsel were constitutionally ineffective because

                     22
they failed to apprise him of his right to personally participate in voir
dire, failed to secure his consent not to raise the issue of racial bias
during voir dire, and failed to raise the issue of racial bias on voir dire
was not unreasonable.

C

Sexton claims that his trial counsel were constitutionally ineffec-
tive because they failed to secure his consent to present certain miti-
gating evidence. Sexton further claims that his trial counsel were
constitutionally ineffective because they portrayed him as the product
of a severely dysfunctional upbringing. According to Sexton, this
strategy "deliberately painted a negative, violence-prone profile of
[him] and was not designed to endear [him] to the jury or explain his
state of mind when the killing occurred." Petitioner's Brief at 42.
Each of these arguments is without merit.

The decision concerning what evidence should be introduced in a
capital sentencing is best left in the hands of trial counsel, and reason-
able tactical decisions by trial counsel in this regard are binding on
the defendant. See Brown v. Dixon, 891 F.2d 490, 499-500 (4th Cir.
1989) (no error in trial counsel's concession of defendant's guilt and
two aggravating factors at sentencing phase without consultation with
the defendant). Accordingly, trial counsels' alleged failure to secure
Sexton's consent to present certain mitigating evidence at sentencing
does not render trial counsels' performance constitutionally ineffec-
tive.

Second, there is no merit to Sexton's contention that his trial coun-
sel were constitutionally ineffective because they portrayed him at
sentencing as the product of a severely dysfunctional upbringing.

On state habeas, in rejecting this claim, the state habeas court made
the following findings of fact:

          The sentencing phase defense was based on exploring and
          developing defendant's family background and socio-
          economic upbringing, including contacting personnel at the
          orphanage defendant had attended as well as his support

                     23
family, his siblings, and personnel in the mental health and
social services departments who had had contact with defen-
dant during his minority. . . .

McMillan directed the sentencing phase testimony on defen-
dant's behalf. The defense called Thomas Brown, M.D. and
Brad Fisher, Ph.D. to testify in order to present some expert
explanation of defendant's relative degree of culpability and
responsibility as it related to sentencing. The attorneys
hoped that the experts could explain to the jury that a person
who is subjected to the type of upbringing defendant suf-
fered is a product of that upbringing and not a voluntarily
wicked, evil person. The experts told the attorneys that a
person whose control mechanisms were deficient would be
subject to snapping uncontrollably under stress.

McMillan and Manning explained to defendant that what
they wanted to do at sentencing was to present evidence of
his life history with an explanation by medical professionals
as to what impact such life history would have had upon
defendant. The theme of sentencing was that too little had
been done for defendant too late. The attorneys were careful
to try to keep defendant abreast of what was going on at
each step of the proceedings.

Investigation revealed that since defendant had aged out of
the DSS system and left his foster family's home, he had
managed to find employment and maintain a household.
Any stability, however, did not eliminate the problems from
which defendant suffered. He had assaulted his girlfriend
twice during that period. McMillan felt that presenting
defendant in a positive light would have made his acts more
reprehensible than presenting him as the product of a dys-
functional upbringing. . . .

Manning got funds from the court for a psychologist and a
psychiatrist. Manning has worked with Brad Fisher, Ph.D.
for years. Fisher saw Sexton four or five times. Manning
was looking for an affirmative defense, perhaps diminished

          24
          capacity for the guilt/innocence phase of the trial or some
          mitigating evidence for the penalty phase . . . .

          Manning's opinion that defendant was ready to break at any
          point coincides with the psychological profile; there was
          also a great deal of DSS material, among which there was
          evidence of defendant's assaultive behavior.

          Thomas Brown, M.D., the psychiatrist, thought defendant
          was prone to greater violence than Manning thought he was
          or could be. The basis for Brown's opinion was defendant's
          poor intellectual functioning and poor impulse control;
          when stress was added, defendant's behavior would be
          unpredictable and possibly violent. . . .

          The attorneys downplayed the years after defendant had
          aged out of the state system and prior to the murder because
          of the two assaults defendant had committed on his girl-
          friend. They knew if they presented evidence of those years
          at sentencing, the prosecutor would bring the girlfriend in on
          rebuttal. Manning and McMillan had decided not to call her
          since she would not have been a good witness with respect
          to defendant's propensity for violence. One of the assaults
          defendant had committed on her included an attempt to
          strangle her, and there was strangulation in the murder for
          which defendant was on trial. The girlfriend had said she
          was scared of defendant and was glad he was not living with
          her anymore. Rather, the attorneys wanted the jury to see
          that defendant was damaged and for that reason they should
          not recommend the death penalty. . . .

In our view, Sexton's trial counsel cannot be faulted under
Strickland for presenting Sexton at sentencing as the product of a
severely dysfunctional upbringing. Obviously, this was a reasonable
trial strategy and cannot be second-guessed by this court. Accord-
ingly, because trial counsels' performance at sentencing was constitu-
tionally effective, the state court's application of Strickland was not
unreasonable.

                    25
V

On direct appeal, Sexton claimed that "[t]he North Carolina death
penalty statute, and consequently the death sentence in this case, are
unconstitutional." State v. Sexton, 444 S.E.2d at 910. The North Caro-
lina Supreme Court rejected this contention, noting that it had consid-
ered Sexton's argument but found no compelling reasons for
departing from its existing precedent upholding the constitutionality
of North Carolina's death penalty statute. Id.

Sexton's argument is that North Carolina's death penalty statute is
unconstitutional because whether a defendant is sentenced to death
depends upon the place of indictment and trial--and his color. To
support the argument in the North Carolina Supreme Court in his peti-
tion for writ of certiorari, Sexton produced the paperwork from a trial
in Fayetteville, North Carolina (murder of two blacks by a white sol-
dier). In the district court, Sexton produced the affidavit of James E.
Williams, Jr., the public defender in both Orange and Chatham
County, North Carolina. In his affidavit, Williams, Jr. states that
defendants rarely receive death sentences in both Orange and Chat-
ham County, North Carolina. Apart from the fact that this affidavit
was never presented in state court, the paperwork from the trial in
Fayetteville, North Carolina, and the affidavit do not demonstrate that
the North Carolina Supreme Court's adverse adjudication of this
claim was an unreasonable application of McCleskey v. Kemp, 481
U.S. 279 (1987). In McCleskey, the Court set forth very exacting stan-
dards for entitlement to constitutional relief based on statistical evi-
dence of race-of-defendant and race-of-victim effects and rejected
such a claim based upon the Baldus study.10 Id. at 291-319. Because
_________________________________________________________________
10 The Baldus study accounted for 230 variables that could have
explained the disparities on nonracial grounds and demonstrated that in
over 2,000 murder cases in Georgia during the 1970's, defendants
charged with killing white persons received the death penalty in eleven
percent of the cases while those charged with killing blacks were sen-
tenced to death in only one percent of the cases. The death penalty was
assessed in twenty-two percent (and sought in seventy percent) of the
cases involving black defendants and white victims, assessed in eight
percent (and sought in thirty-two percent) of the cases involving white
defendants and white victims, assessed in three percent (and sought in

                    26
the McCleskey Court refused to infer discriminatory intent from sta-
tistical evidence that was more detailed and developed than the evi-
dence presented by Sexton, the North Carolina Supreme Court's
application of McCleskey was not unreasonable.

VI

For the reasons stated herein, the judgment of the district court is
affirmed.

AFFIRMED
_________________________________________________________________
nineteen percent) of the cases involving white defendants and black vic-
tims, and assessed in one percent (and sought in fifteen percent) of the
cases involving black defendants and black victims. In sum, in Georgia
during the 1970's, black defendants who murdered white victims had a
statistically significantly greater chance of being subject to death penalty
proceedings and of receiving the death penalty than any other persons.
See McCleskey, 481 U.S. at 286-87.

                     27